UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7385


BOYCE S. MONEYHAN,

                Plaintiff – Appellant,

          and

DONALD NELSON, a/k/a William Donald Shopey,

                Plaintiff,

          v.

ALVIN W. KELLER; ROBERT C. LEWIS; JENNIE LANCASTER; GARY A.
JONES; HAROLD WEBSTER; CHRIS BATTEN; STEPHEN WARREN; RICKY
DUDLEY; ANN E. REID; DAVID MITCHELL; MICHAEL SLAGLE; LISA
ALDRIDGE; MARK FREEMAN,

                Defendants – Appellees,

          and

REGINALD MEWBORN; KENNETH        JONES;   REGINALD   E.   MIDGETTE;
BRADLEY BANNON; JOHN DOE,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-ct-03053-BO)


Submitted:   February 27, 2014               Decided:     March 28, 2014


Before NIEMEYER, KEENAN, and DIAZ, Circuit Judges.
Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Boyce S. Moneyhan, Appellant   Pro Se.     Yvonne   Bulluck Ricci,
Assistant  Attorney General,    Raleigh,   North    Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Boyce S. Moneyhan appeals the district court’s order

granting summary judgment to Defendants—several North Carolina

state    prison    officials       in     their         individual      and        official

capacities—and      dismissing          his     civil         complaint       as        moot. 1

Moneyhan, a former North Carolina state prisoner, alleged that

he had been wrongfully denied the opportunity to participate in

programs   that    would   allow    him       to     accrue    Earned     Time      Credits

(“ETC”).     Moneyhan claimed that the North Carolina Department of

Corrections’ (“DOC”) policy regarding the accrual of ETC for

disabled inmates violated the Americans with Disabilities Act

(“ADA”),     the   Rehabilitation             Act,      and    the     United           States

Constitution. 2    Because Moneyhan was a state prisoner at the time

he filed his complaint, the district court properly construed

Moneyhan’s    constitutional       claims          as   arising      under    42        U.S.C.

§ 1983 (2006).      Moneyhan requested injunctive relief in the form

of   a   revised    DOC    policy        regarding        the     accrual          of     ETC,




     1
       Although Donald Nelson was a named plaintiff in the
district court, he has failed to comply with the requirements of
the Prison Litigation Reform Act.   We have therefore dismissed
Nelson as a party on appeal.
     2
       Moneyhan has abandoned his claims under the North Carolina
Constitution on appeal.      See 4th Cir. R. 34(b) (limiting
appellate review to issues raised in informal brief).



                                          3
compensatory and punitive damages, attorney’s fees, and court

costs.

            During the pendency of his case, Moneyhan was released

from    prison.         The       district    court          concluded      that    Moneyhan’s

claims    were    rendered          moot     by       his    release   from     custody      and

dismissed his complaint for that reason alone.                                 We affirm in

part,    vacate    in    part,       and    remand          for   further     proceedings    in

accordance with this opinion.

            We review a district court’s dismissal of a complaint

as moot de novo.         Wall v. Wade, ___ F.3d ___, 2014 WL 350636, at

*3 (4th Cir. Feb. 3, 2014).                  The case or controversy requirement

of Article III permits federal courts to exercise jurisdiction

only where “conflicting contentions of the parties present a

real,    substantial          controversy         between         parties    having    adverse

legal     interests,          a     dispute           definite       and     concrete,       not

hypothetical or abstract.”                 Babbitt v. United Farm Workers Nat’l

Union, 442 U.S. 289, 298 (1979) (internal quotation marks and

ellipses omitted).             A case is moot, and no longer justiciable,

when resolution of the issues presented no longer implicates a

legally cognizable interest.                      Townes v. Jarvis, 577 F.3d 543,

546 (4th Cir. 2009).

            We     conclude          that         the       district        court    correctly

determined       that    Moneyhan’s          claim          for   injunctive        relief   was

rendered moot by his release.                     See Rendelman v. Rouse, 569 F.3d
4
182, 186 (4th Cir. 2009) (holding that, “as a general rule, a

prisoner’s transfer or release from a particular prison moots

his claims for injunctive and declaratory relief with respect to

his   incarceration       there”).         Accordingly,       although     we    grant

Moneyhan     leave   to   proceed     in   forma     pauperis,     we    affirm    the

dismissal of Moneyhan’s claim for injunctive relief.

             We   also    conclude,    however,      that   the    district      court

erred by dismissing Moneyhan’s claims for monetary damages as

moot and that the court should have considered the merits of

Moneyhan’s arguments. 3        See Williams v. Griffin, 952 F.2d 820,

823   (4th    Cir.   1991)    (claims       for    monetary      damages   are    not

rendered moot by inmate’s transfer or release).                   Accordingly, we

vacate the dismissal of Moneyhan’s claims for damages.

             Moneyhan, however, is not entitled to damages on some

of his claims as a matter of law.                    Neither the ADA nor the

Rehabilitation Act authorizes suits for monetary damages against

Defendants in their individual capacities, see Garcia v. SUNY

Health Scis. Ctr., 280 F.3d 98, 107 (2d Cir. 2001), nor do these

statutes authorize punitive damages.               Barnes v. Gorman, 536 U.S.
181, 189 (2002).         Moreover, Moneyhan is not entitled to monetary

damages      under   § 1983    against         Defendants   in    their     official

      3
       By so holding, we express no opinion either as to the
merits of Moneyhan’s allegations or the viability of any
defenses the Defendants may seek to assert.



                                           5
capacities.      See Cromer v. Brown, 88 F.3d 1315, 1332 (4th Cir.

1996) (holding that Eleventh Amendment bars suits against non-

consenting state, its agencies, and its officers acting in their

official   capacities).         We    therefore    remand     this    case    to   the

district court to determine whether Moneyhan is entitled to:

(1) compensatory damages against Defendants in their official

capacities      under    the    ADA   and    the     Rehabilitation        Act;    and

(2) damages     against    Defendants       in   their   individual        capacities

under § 1983.

            We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented    in     the   materials

before   this    court    and   argument     would    not    aid   the     decisional

process.


                                        AFFIRMED IN PART; VACATED IN PART;
                                            AND REMANDED WITH INSTRUCTIONS




                                         6